            Case 1:19-cv-00172-CL      Document 35       Filed 10/08/20     Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

CHAD ELLIOT JOHNSON,

                Plaintiff,                                   Case No. 1:19-cv-000172-CL

       v.                                                    ORDER

KATE BROWN, in her official capacity
as Governor of the State of Oregon

            Defendant.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark D. Clarke filed a Findings and Recommendation (ECF No. 32),

and the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72.

Although Plaintiff did not file objections, I review de novo. United States v. Bernhardt, 840 F.2d

1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct. Magistrate Judge

Clarke’s Findings and Recommendation (ECF No. 32) is adopted. Defendant’s Motion (ECF No.

27) is GRANTED and Plaintiff’s Motion (ECF No. 28) is DENIED. This case is dismissed with

prejudice.

IT IS SO ORDERED.

       DATED this 8th day of October, 2020.



                                              _______/s/ Michael J. McShane ________
                                                      Michael McShane
                                                  United States District Judge

1 –ORDER
